


Exhibit 10.5




SUBORDINATION AGREEMENT







This Subordination Agreement (this “Agreement”) August 14, 2017, is between
J3E2A2Z LP, a Washington limited partnership (the “Subordinated Creditor”), and
Clayton Struve (“Senior Creditor”).




Recitals




A.        Visualant, Inc., a Nevada corporation (“Borrower”), has previously
obtained loans from Subordinated Creditor.




B.        Senior Creditor has previously provided loans to Borrower and has
agreed to provide an additional loan to Borrower in the amount of up to
$1,000,000 (the “New Loan”).




C.        To induce Senior Creditor to extend the New Loan to Borrower and make
further extensions of credit to or for Borrower, or to purchase or extend credit
pursuant to any instrument or writing on which Borrower is liable or to grant
renewals or extensions of any loan, extension of credit, purchase, or other
accommodation, Subordinated Creditor has agreed to subordinate all of Borrower’s
indebtedness and related obligations to Subordinated Creditor with respect to
such indebtedness, existing now or later, including but not limited to
promissory notes dated as of January 10, 2014, March 31, 2014, July 17, 2014, as
each has been amended from time to time (the “Subordinated Debt”), to all of
Borrower’s indebtedness and obligations to Senior Creditor (the “Senior Debt”)
pursuant to a certain Securities Purchase Agreements dated as of the date hereof
between Borrower and Senior Creditor (the “Loan Agreement”).




THE PARTIES AGREE AS FOLLOWS:




1.  All Subordinated Debt payments are subordinated to Senior Creditor’s right
to full payment and performance of the Senior Debt and all of Borrower’s other
obligations to Senior Creditor existing now or later, together with collection
costs of the Loan (as defined in the Loan Agreement), including attorneys’ fees,
and including any interest accruing after any bankruptcy, reorganization or
similar proceeding and all obligations under the Loan Agreement.




2.  Subordinated Creditor will not:




a)  demand or receive from Borrower (and Borrower will not pay) any part of the
Subordinated Debt, by payment, prepayment, or otherwise, which may now or
hereafter be owing by Borrower to either Subordinated Creditor, or




- 1 -

--------------------------------------------------------------------------------




b)  accelerate the Subordinated Debt, or begin to or participate in any action
against Borrower with respect to such Subordinated Debt, until all the Senior
Debt is paid, or




c)  assign any of the Subordinated Debt or any collateral security therefore
without notice to or consent of Senior Creditor and unless assigned pursuant to
an assignment made expressly subject to this Agreement.




This does not prohibit each such Subordinated Creditor from converting any
Subordinated Debt into equity securities of Borrower or exercising any rights as
a stockholder of the Borrower.




3.  Subordinated Creditor must deliver to Senior Creditor in the form received
(except for endorsement or assignment by each Subordinated Creditor) any
payment, distribution, security or proceeds it receives on the Subordinated Debt
other than according to this Agreement.




4.  These provisions remain in full force and effect, despite Borrower’s
insolvency, reorganization or any case or proceeding under any bankruptcy or
insolvency law, and Senior Creditor’s claims against Borrower and Borrower’s
estate will be fully paid before any payment is made to any Subordinated
Creditor with respect to the Subordinated Debt.




5.  Until the Senior Debt is paid, Subordinated Creditor irrevocably appoints
Senior Creditor as its attorney-in-fact, with power of attorney with power of
substitution, in each such Subordinated Creditor’s name or in Senior Creditor’s
name, for Senior Creditor’s use and benefit without notice to each such
Subordinated Creditor, to do the following in any bankruptcy, insolvency or
similar proceeding involving Borrower:




a)  file any claims for the Subordinated Debt for Subordinated Creditor if such
Subordinated Creditor does not do so at least 30 days before the time to file
claims expires, and




b)  accept or reject any plan of reorganization or arrangement for Subordinated
Creditor and vote Subordinated Creditor’s claims in respect of the Subordinated
Debt in any way it chooses.




6.  Subordinated Creditor will immediately put a legend on the Subordinated Debt
instruments that the instruments are subject to this Agreement.  No amendment of
the Subordinated Debt documents will modify this Agreement in any way that
terminates or impairs the subordination of the Subordinated Debt or the
subordination of the security interest or lien that Senior Creditor has in
Borrower’s property.




7.  This Agreement shall be binding upon Subordinated Creditor, its successors
or assigns, and shall inure to the benefit of and be enforceable by each Senior
Creditor and its successors or assigns.




8.  This Agreement shall terminate upon the date on which the Senior Debt shall
have been paid in cash in full.




- 2 -

--------------------------------------------------------------------------------




9.  Senior Creditor may administer and manage its credit and other relationships
with Borrower in its own best interest, without notice or consent of either
Subordinated Creditor. At any time and from time to time, Senior Creditor may
enter into any amendment or agreement with Borrower as Senior Creditor may deem
proper.




10.  All conditions, covenants, duties and obligations contained in this
Agreement can be waived only by written agreement. Forbearance or indulgence in
any form or manner by a party shall not be construed as a waiver, nor in any way
limit the remedies available to that party.




11.  If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement, and
the balance of the Agreement shall be interpreted as if such provision were so
excluded, and shall be enforceable in accordance with its terms.




13.  This Agreement may be executed in two or more counterparts, each of which
is an original and all of which together constitute one instrument.




14.  This Agreement shall be governed by and be construed in accordance with the
laws of the State of New York without regard to the conflicts of law rules of
such state.  The parties hereby irrevocably and unconditionally submit, for
themselves and their property, to the jurisdiction of the courts sitting in New
York, New York (Manhattan) and any appellate court from any thereof, in respect
of actions brought against it in any action, suit or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action, suit or proceeding may be
heard and determined in such courts. Each of the parties hereto agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any action, suit or proceeding arising out of or relating to this Agreement in
any court referred to above.  Each of the parties further hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action, suit proceeding in any such court and
waives any other right to which it may be entitled on account of its place of
residence or domicile.  To the fullest extent permitted by applicable law, the
parties agree to bring all actions or proceedings regarding this Agreement in
the courts (Federal or State) of the State of New York located in the County of
New York, City of New York.




15. If there is an action to enforce the rights of a party under this Agreement,
the party prevailing will be entitled, in addition to other relief, all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred in
the action.







[Signatures on Following Page]







- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first set forth above.




J3E2A2Z LP




By:  /s/ Ronald P. Erickson

Ronald P. Erickson,

Manager







/s/ Clayton Struve

Clayton Struve




- 4 -

--------------------------------------------------------------------------------